03/30/2021


                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0498


THOMAS JAMES BICK,
                                                                       FILED
            Petitioner, Obligor,
            and Appellant,                                             MAR 3 0 2021
                                                                    Bowen Greenwood
                                                                                   Court
      V.                                                          Clerk of supreme
                                                                     State nf Montana


KATHLEEN JO JOHNSON,

            Respondent, Obligee.                                ORDER
            and Appellee,

      and

MONTANA DEPARTMENT OF PUBLIC HEALTH
AND HUMAN SERVICES, CHILD SUPPORT
ENFORCEMENT DIVISION,EX REL.,

            Respondent and Appellee.



      Pursuant to Appellant's motion for an extension oftime, and good cause therefore,
      IT IS ORDERED that Appellant has until May 3, 2021, within which to file his
opening brief.
      No further extensions will be granted.
                      `ts
      DATED this 36 day of March, 2021.
                                               For the Court,